Citation Nr: 0208240	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
gunshot wound to the dorsum of the right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The notice of disagreement was received in July 1998, a 
statement of the case was issued in April 1999, a 
supplemental statement of the case was issued in July 1999, 
and a substantive appeal was received in August 1999.

The Board notes that in the April 1998 rating action, the RO 
granted entitlement to service connection for post-traumatic 
stress disorder (PTSD) evaluated as 30 percent disabling.  
The veteran filed a notice of disagreement as to the assigned 
evaluation for PTSD and a statement of the case was issued in 
April 1999.  In July 1999, the RO received a VA Form 9 
Substantive Appeal as to the issue of entitlement to an 
increased evaluation for PTSD.  In an August 1999 letter, the 
RO informed the veteran that his substantive appeal as to the 
issue of entitlement to an increased evaluation for PTSD was 
untimely filed and would be accepted as a reopened claim.  
The veteran has not submitted any notice of disagreement as 
to the RO's determination of untimeliness.  Thus, these 
matters are not before the Board for appellate consideration.  


FINDING OF FACT

Service-connected residuals of a gunshot wound to the dorsum 
of the right hand are manifested by a barely visible scar and 
occasional sharp cramps without disfigurement, limitation of 
function or motion, muscle loss, fatigue, incoordination, 
atrophy, ulceration, tenderness, adherence, or radiological 
evidence of bone or joint abnormalities or metallic 
fragments.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected residuals of a gunshot wound to the dorsum of the 
right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.56, 4.71a, 4.73, 
4.118, Diagnostic Codes 5215, 5307, 5308, 7805 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, including x-ray reports and color 
photographs of the right hand, as well as VA outpatient 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for residuals of a 
gunshot wound to the dorsum of the right hand.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records document treatment for a shell 
fragment wound to the dorsum of the right hand in May 1945.  
The wound was described at that time as mild. 

A review of the evidence of record demonstrates that in an 
April 1946 rating action, service connection was awarded for 
a shrapnel wound to the right hand, evaluated as 
noncompensable.  The veteran subsequently sought entitlement 
to an increased evaluation in July 1991.  

VA treatment records dated from 1989 to 1991 demonstrate 
complaints of intermittent pain in the right third finger.  
The metacarpophalangeal/distal interphalangeal joint was 
noted as tender with full range of motion and decreased 
sensation at the wound site.  A September 1991 clinical 
record indicates radiographic evidence of hypertrophic 
spurring of the distal third interphalangeal joint.  

In a December 1991 rating action, the RO confirmed a 
noncompensable evaluation for the veteran's service-connected 
residuals of a gunshot wound to the dorsum of the right hand.  
In December 1997, the veteran submitted a claim for an 
increased evaluation of his service-connected residuals of a 
gunshot wound to the dorsum of the right hand.  

VA treatment records dated from 1995 to 1998 demonstrate 
treatment relevant to hypertension, but are silent for any 
complaints or diagnoses regarding the right hand.  Upon VA 
scar examination dated in May 1999, it was noted that the 
veteran had a shrapnel wound to the dorsal aspect of the 
right hand.  The veteran reported being told during service 
that he had a thumb infection and the wound was sutured.  The 
veteran was released eight days later with good healing.  The 
veteran reported that his right hand had been asymptomatic 
until two to three years earlier when he began to get 
occasional sharp and sudden cramps of very short duration, 
fractions of a second, that startled him.  The cramps were 
noted as occurring even when the hand was relaxed.  It was 
noted that there was no pain or dysesthesia.  Physical 
examination revealed a linear scar measuring 2-3/8 inches 
beginning at the second interdigital space and going up 
proximally on the dorsum of the hand along the axis.  It was 
noted that there was no tenderness, adherence, texture, 
ulceration, breakdown of skin, elevation or depression of the 
scar, inflammation, edema, or keloid formation.  It was noted 
that the color of the scar compared to the normal areas of 
skin was normal and there was no disfigurement.  The examiner 
noted the scar was very faint and you had to look for it in 
order to see it.  A diagnosis of scar secondary to shrapnel 
wound, right hand, dorsal; not dysfunctional, not disfiguring 
was noted.  Pictures of the veteran's right hand were 
included with the examination report.  Radiological 
examination of the hands dated in May 1999 was noted as 
normal with no bone or joint abnormality present.  

VA treatment records dated from 1998 to 1999 are silent for 
any complaints or treatment relevant to the right hand.  

Upon VA muscle examination dated in May 1999, it was noted 
that the veteran reported his right hand did not give him 
trouble except for an occasional sharp pulling sensation at 
the distal end of the scar over the past two to three years.  
This was noted as occurring whether the hand was at rest or 
active and maybe once a week or once a month, usually when 
exposed to cold weather.  The examiner noted there was no 
dysfunction because of the occasional sharp cramps.  The 
examiner also noted the occasional sharp cramp lasted only 
fractions of a second, leaving no residual and causing no 
dysfunction.  Range of motion in the right wrist was noted as 
70 degrees extension, 90 degrees flexion, 20 degrees radial 
deviation, and 55 degrees ulnar deviation with no discomfort, 
pain, or swelling and normal strength.  Range of motion in 
the fingers (except the thumb) was noted as 75 degrees at the 
carpophalangeal joint, 95 degrees at the proximal 
interphalangeal joints, and 60 degrees at the distal 
interphalangeal joints.  All fingertips (except the thumb) 
were one-half inch in from of the middle crease of the palm 
of the hand.  There was normal opposition of all fingertips 
to the tip of the thumb.  Strength was noted as normal and 
range of motion in the thumb was noted as normal.  Range of 
motion in the joints of the left hand was noted as similar to 
that in the right hand.  It was noted that there were no 
flare-ups.  The examiner noted the dexterity of the hand as 
well as the strength was normal with normal appearance, 
pulling, pushing, and twisting.  A relevant diagnosis of 
shrapnel wound, dorsal aspect of right hand, second 
interdigital space, affecting skin and subcutaneous tissue, 
not significant, was noted.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

The veteran's service-connected right hand disability is 
currently evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, which provides that other 
scars will be rated on limitation of function of the part 
affected.  

Muscle injuries of the hand are contemplated by 38 C.F.R. 
§ 4.73, Diagnostic Codes 5307-5309.  Under the Rating 
Schedule, the type of disability pictures is based on the 
cardinal symptoms of muscle disability.  The cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d).  The criteria provide as follows:

(1)  Slight disability of muscles.

     (i)  Type of injury.  Simple wound of 
muscle without debridement or infection.

     (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  Healing 
with good functional results.  No cardinal 
signs of muscle disability as defined in 
paragraph (c) of this section.  

     (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting of particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection , or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

(4)  Severe disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or 
open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.

     (iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide 
damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicated severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

               (A)  X-ray evidence of minute 
multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.

               (B)  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area 
where bone is normally protected by muscle. 

               (C)  Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.

               (D)  Visible or measurable 
atrophy.

              (E)  Adaptive contraction of an 
opposing group of muscles.

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.

               (G)  Induration or atrophy of an 
entire muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56.

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for a 
compensable evaluation have not been met.  The medical 
evidence demonstrates that the veteran's service-connected 
right hand disability is manifested by a minimal scar with no 
more than an occasional sharp cramp and without swelling, 
loss of strength, limitation of motion, dysfunction, or 
disfigurement.  Additionally, radiological examination of the 
right hand demonstrates no bone or joint abnormality.  There 
is no subjective or objective evidence of fascial defect, 
atrophy, impaired tonus, or metallic fragments retained in 
the muscle tissue.  Thus, consideration of the veteran's 
symptomatology under the criteria for rating muscle injuries 
to the hand would not warrant entitlement to a compensable 
evaluation.  The medical evidence shows that only skin and 
subcutaneous tissue are affected, not muscle.  The Board 
therefore finds that a minimal 10 percent rating under 
Diagnostic Code 5309 is not warranted since the evidence 
argues against a finding of any muscle injury.  There is no 
evidence of a through and through or deep penetrating wound 
with loss of deep fascia or muscle substance, impairment of 
muscle tonus, loss of power, lower threshold of fatigue, 
decreased strength, atrophy, adhesion of the scar, or x-ray 
evidence of scattered foreign bodies.

The Board has also considered the veteran's symptomatology 
under the criteria governing limitation of motion of the 
wrist, which provides for a 10 percent evaluation for 
limitation of motion of the wrist with dorsiflexion less than 
15 degrees and a 10 percent evaluation for palmar flexion 
limited in line with the forearm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  However, the medical evidence 
demonstrates 90 degrees flexion and 70 degrees extension in 
the right wrist.  Furthermore, the May 1999 VA muscle 
examiner noted that the dexterity of the right hand as well 
as the strength was normal with normal appearance.  Thus, 
contemplation of 38 C.F.R. § 4.71a, Diagnostic Code 5215 does 
not warrant the assignment of a compensable evaluation.  

Likewise, consideration of 38 C.F.R. § 4.118, Diagnostic 
Codes 7803 and 7804, which contemplate poorly nourished scars 
with repeated ulceration and tender and painful scars on 
objective demonstration, would not result in the assignment 
of a compensable evaluation as the medical evidence clearly 
demonstrates that the veteran's scar is without tenderness, 
adherence, ulceration, inflammation, edema, keloid formation, 
or breakdown of the skin.  In fact, the medical evidence 
demonstrates that the veteran's right hand scar is very faint 
and not disfiguring.  

In summary, the veteran's service-connected right hand 
disability is not disfiguring or dysfunctional and is not 
manifested by any symptomatology indicative of a compensable 
evaluation under the criteria governing muscle injuries, 
limitation of function, or scars.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that the degrees of 
disability specified are generally considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  In the present case, there 
is no evidence the veteran's service-connected right hand 
disability results in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

